IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                             AT KNOXVILLE              FILED
                       NOVEMBER 1997 SESSION
                                                      December 16, 1997

                                                       Cecil Crowson, Jr.
                                                       Appellate C ourt Clerk
MITCHELL L. CORSO, SR.,           )
                                  ) C.C.A. No. 03C01-9703-CR-00099
      Appellant,                  )
                                  ) Morgan County
V.                                )
                                  ) Honorable E. Eugene Eblen, Judge
                                  )
CHARLES JONES, WARDEN,            )
& STATE OF TENNESSEE,             ) (Habeas Corpus-Aggravated Rape)
                                  )
      Appellee.                   )




FOR THE APPELLANT:                 FOR THE APPELLEE:

Mitchell L. Corso, Sr., Pro Se     John Knox Walkup
M.C.R.C.F.                         Attorney General & Reporter
P.O. Box 2000
Wartburg, TN 37887                 Sandy Copous Patrick
                                   Assistant Attorney General
                                   450 James Robertson Parkway
                                   Nashville, TN 37243-0493

                                   Charles E. Hawk
                                   District Attorney General

                                   Frank A. Harvey
                                   Assistant District Attorney General
                                   P.O. Box 703
                                   Kingston, TN 37763



OPINION FILED: ___________________


AFFIRMED


PAUL G. SUMMERS,
Judge




                                 OPINION
        The appellant, Mitchell L. Corso, Sr., pled guilty to aggravated rape. He

was sentenced to fifteen years incarceration in the Tennessee Department of

Correction. He, thereafter, filed a petition for habeas corpus relief. In his petition

he alleged that the indictment against him was insufficient for failing to allege a

mens rea. He contends his conviction is void. The trial court dismissed the

petition finding that it was not proper for habeas corpus review. The trial court

based this finding on the fact that the appellant’s conviction was not void on its

face and that his sentence had not expired. He appeals this dismissal. Upon

review, we affirm.



        The appellant contends that the indictment against him did not sufficiently

allege the mens rea for aggravated rape.1 The appellant bases his theory on

State v. Hill, No. 01C01-9508-CC-00267 (Tenn. Crim. App. at Nashville, filed

June 20, 1996). The Tennessee Supreme Court has recently reversed Hill

holding that indictment was constitutionally and statutorily valid. State v. Hill, No.

01-S-01-9701-CC-00005 (Tenn. Nov. 3, 1997). The Court held the following:



        [F]or offenses which neither expressly require nor plainly dispense
        with the requirement for a culpable mental state, an indictment
        which fails to allege such mental state will be sufficient to support
        prosecution and conviction for that offense so long as

                         (1) the language of the indictment is
                         sufficient to meet the constitutional
                         requirements of notice to the accused of
                         the charge against which the accused
                         must defend, adequate basis for entry
                         of a proper judgment, and protection
                         from double jeopardy;

                         (2) the form of the indictment meets the
                         requirements of Tenn. Code Ann. § 40-
                         13-202; and




        1
         The indictment against the appellant stated that he “did knowingly and feloniously commit the
offense of aggravated rape by having unlawful sexual penetration of [the victim], age twelve years, by
having sexual intercourse with [the victim].”

                                                 -2-
                      (3) the mental state can be logically
                      inferred from the conduct alleged.

Id. at 3.



        In this case sub judice, we find that the appellant’s indictment sufficiently

alleged the elements of aggravated rape and was constitutionally and properly

drafted. The facts as alleged in the indictment make the mental state required

for conviction logically obvious. The appellant was fully apprised of the charges

against him in ordinary and concise language. His indictment gave the

convicting court an adequate basis for subject matter jurisdiction. Therefore, the

appellant’s conviction is not void and is improper for habeas corpus review.



        Accordingly, we find no error of law mandating reversal. The judgment of

the trial court is affirmed.




                                                   __________________________
                                                   PAUL G. SUMMERS, Judge



                                          -3-
CONCUR:




______________________________
JOSEPH B. JONES, Presiding Judge




______________________________
J. CURWOOD WITT, JR., Judge




                                   -4-